Exhibit 10.6
 
NEGATIVE COVENANT AGREEMENT
 
This NEGATIVE COVENANT AGREEMENT (this “Agreement”) is entered into as of this
11th day of October, 2012 by and among VISTAGEN THERAPEUTICS, INC., a California
corporation (the “California Subsidiary”), ARTEMIS NEUROSCIENCE, INC., a
Maryland corporation (“Maryland Subsidiary”), PLATINUM LONG TERM GROWTH VII LLC,
a Delaware limited liability company (the “Lender”), and VISTAGEN THERAPEUTICS,
INC., a Nevada  corporation (the “Borrower”).
 
WHEREAS, on or about the date hereof, the Lender and the Borrower are entering
into that certain Note Exchange and Purchase Agreement (as amended, restated,
supplemented or otherwise modified, the “Purchase Agreement”), pursuant to which
the Lender will extend credit to the Borrower;
 
WHEREAS, the California Subsidiary is wholly-owned by the Borrower, and the
Maryland Subsidiary is wholly-owned by the California Subsidiary (unless
otherwise stated herein, or the context otherwise requires, the California
Subsidiary and the Maryland Subsidiary are hereinafter referred to as the
“Subsidiaries”), and the extension of credit by the Lender to the Borrower will
be beneficial to the Subsidiaries;
 
WHEREAS, pursuant to that certain Amended and Restated Security Agreement dated
on or about the date hereof by and between the Borrower and the Lender (as
amended, restated, supplemented or otherwise modified, the “Security
Agreement”), the Borrower is granting to the Lender a security interest in all
assets of the Borrower, including without limitation all equity interests in the
Subsidiaries owned by the Borrower or the Maryland Subsidiary, as the case may
be, to secure the payment and performance of all Obligations under and as
defined in the Security Agreement; and
 
WHEREAS, the Lender would not enter into the Purchase Agreement and extend
credit to the Borrower but for the execution and delivery of this Agreement by
the Subsidiaries.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1
Defined Terms
 
Capitalized terms used herein and not otherwise defined shall have the meanings
given in the Purchase Agreement.
 
As used herein, the following terms shall have the following meanings:
 
“General Intangibles” shall have the meaning given in the Security Agreement.
 
“Indebtedness” shall have the meaning given in the Purchase Agreement.
 
“Lien” means any lien, security interest, mortgage, charge, claim or other
encumbrance of any kind.
 
“Obligations” shall have the meaning given to such term in the Security
Agreement.
 
“Permitted Indebtedness” means (i) Indebtedness to the Lender or any affiliate
of the Lender, (ii) Indebtedness set forth on Schedule 3.2 hereto in the amounts
set forth on such schedule, (iii) debt incurred in the ordinary course of
business in an amount not to exceed $50,000 in the aggregate for each
Subsidiary, and (iv) accounts payable arising in the ordinary course of business
that are otherwise converted into Indebtedness.
 
“Permitted Liens” means (a) Liens in favor of the Lender or an affiliate of the
Lender, (b) Liens that are subordinate to the security interest of the Lender
and/or an affiliate of the Lender under the terms of the Security Agreement and
the IP Security Agreement and as evidenced by a subordination agreement in form
and substance satisfactory to the Lender in the Lender’s sole and absolute
discretion, and (c) with respect to the California Subsidiary, Liens evidenced
by the following Uniform Commercial Code financing statements but only with
respect to the collateral covered by such financing statements as of the date
hereof: (i) financing statement number 07-7120780961 filed with the office of
the California Secretary of State on July 10, 2007, (ii) financing statement
number 07-7124255124 filed with the office of the California Secretary of State
on August 6, 2007, and (iii) financing statement number 07-7139511387 filed with
the office of the California Secretary of State on December 10, 2007.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Section 2
Covenants
 
For so long as any Obligations are outstanding, the Subsidiaries covenant and
agree with the Lender as follows:
 
2.1  
No Liens

 
The Subsidiaries shall not enter into, create, incur, assume or suffer to exist
any Liens on or with respect to any of their assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom, other than
Permitted Liens.  The Subsidiaries shall immediately notify the Lender in
writing at the address for the Lender set forth in the Purchase Agreement if any
person or entity other than the Lender takes any action to create, perfect
and/or enforce any Lien on any assets of the Subsidiaries.
 
2.2  
No Indebtedness

 
The Subsidiaries shall not enter into, create, incur, assume or suffer to exist
any Indebtedness, other than Permitted Indebtedness.
 
2.3  
No Merger; No Organizational Change

 
2.3.1  
The Subsidiaries shall not (i) merge or consolidate with any person or entity
(except as permitted below in Section 2.3.2) or sell or dispose of or transfer
any of their assets (unless such sales, dispositions or transfers are to the
Lender, or are otherwise in the ordinary course of business, consistent with
past practice; provided, that, no Subsidiary may sell any of its patents, patent
applications, trademarks, and/or trademark applications to any person or entity
other than the Lender) or (ii) in any way or manner alter their organizational
structure or effect a change of entity. The Subsidiaries shall notify the Lender
in writing within ten (10) days of any change in the name of any Subsidiary
and/or any change in the jurisdiction of any Subsidiary.

 
2.3.2  
Notwithstanding Section 2.3.1 above, a Subsidiary may merge or consolidate with
another person or entity if all of the following conditions are satisfied: (i)
no Event of Default shall have occurred under and as defined in any Transaction
Document; (ii) such Subsidiary shall be the surviving entity in any such
transaction; and (iii) both before and after giving effect to such transaction,
such Subsidiary and the Borrower will be in compliance with its and their
obligations under the Transaction Documents (including without limitation the
obligations of the California Subsidiary under the IP Security Agreement, and
the obligations of the Subsidiaries hereunder).

 
2.4  
Payment of Taxes, Etc.

 
The Subsidiaries shall promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Subsidiaries.
 
2.5  
Corporate Existence

 
The Subsidiaries shall maintain in full force and effect their corporate
existence, rights and franchises and all licenses and other rights to use
property owned or possessed by them.
 
2.6  
No Lien on IP

 
The Subsidiaries shall not, directly or indirectly, encumber or allow any Liens
(other than Liens in favor of the Lender or an affiliate of the Lender) on any
of their copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, and the goodwill of the business of the Subsidiaries
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, rights to unpatented inventions, in each case whether now existing or
hereafter arising or acquired, and any claims for damage by way of any past,
present or future infringement of any of the foregoing.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.7  
No Asset Sales

 
The Subsidiaries shall not sell any of their assets to any person or entity
other than to the Borrower, the Lender, or otherwise in the ordinary course of
business, consistent with past practice; provided, that, no Subsidiary may sell
any of its patents, patent applications, trademarks, and/or trademark
applications to any person or entity other than the Lender
 
2.8  
Maintenance of Assets

 
The Subsidiaries shall keep their properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto. The Subsidiaries shall take all necessary actions to preserve and
protect all rights of the Subsidiaries in all General Intangibles, whether now
existing or hereafter arising or acquired, including without limitation: (a) the
payment of fees to and the filing of documents with the United States Patent and
Trademark Office; (b) the payment of fees due to licensors under license
agreements; and (c) such other actions as shall be necessary to ensure
compliance with their obligations under patent license agreements.
 
2.9  
No New Subsidiaries

 
The Subsidiaries shall not create or acquire any subsidiaries.
 
2.10  
Ownership of IP

 
The California Subsidiary shall not sell, convey, distribute, assign or
otherwise transfer any assets to the Maryland Subsidiary. The California
Subsidiary shall not permit the Maryland Subsidiary to acquire ownership of any
patents, patent applications, trademarks, trademark applications, copyrights
and/or copyright applications. All of the forgoing intellectual property shall
be owned only by the Borrower and/or the California Subsidiary.
 
Section 3
Representations and Warranties
 
The Subsidiaries represent and warrant to the Lender that:
 
3.1  
No Liens

 
There are no Liens that currently exist on any assets of the Subsidiaries, other
than Permitted Liens, and the Subsidiaries have not entered into any agreement
pursuant to which they have agreed to grant Liens on any of their assets to any
person or entity.
 
3.2  
No Indebtedness

 
The Subsidiaries do not currently have any Indebtedness, other than as set forth
in Schedule 3.2 to this Agreement.
 
3.3  
IP

 
The Maryland Subsidiary does not own any patents, patent applications,
trademarks, trademark applications, copyrights and/or copyright
applications.  The only rights in, to and under any patent and patent
applications that the Maryland Subsidiary has are pursuant to license agreements
under which the Maryland Subsidiary is a licensee.
 
Schedule 3.3 hereto contains a true, correct and complete list of all patents,
patent applications, trademarks, trademark applications, copyrights and
copyright applications owned by the Subsidiaries.
 
3.4  
Legal, Valid and Binding Agreement; No Conflicts

 
The execution, delivery and performance by the Subsidiaries of this Agreement
have been duly authorized by all necessary action on the part of the
Subsidiaries and no further action is required.  This Agreement has been duly
executed by the Subsidiaries.  This Agreement constitutes the legal, valid and
binding obligation of the Subsidiaries, enforceable against the Subsidiaries in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.
 
 
-3-

--------------------------------------------------------------------------------

 
 
The execution, delivery and performance of this Agreement by the Subsidiaries
does not (i) violate any of the provisions of the Articles of Incorporation or
Bylaws of either of the Subsidiaries or any judgment, decree, order or award of
any court, governmental body or arbitrator or any applicable law, rule or
regulation applicable to the Subsidiaries or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing any of the
Subsidiaries’ debt or otherwise) or other understanding to which any of the
Subsidiaries is a party or by which any property or asset of any of the
Subsidiaries is bound or affected.
 
Section 4
Covenants of Borrower
 
The Borrower covenants and agrees with the Lender that:
 
4.1  
The Borrower shall not permit the Subsidiaries to take any action in
contravention of this Agreement; and

 
4.2  
The Borrower shall not, and shall not permit the California Subsidiary to, sell,
convey, distribute, assign or otherwise transfer any assets to the Maryland
Subsidiary. The Borrower shall not, and shall not allow the California
Subsidiary to, permit the Maryland Subsidiary to acquire ownership of any
patents, patent applications, trademarks, trademark applications, copyrights
and/or copyright applications. All of the forgoing intellectual property shall
be owned only by the Borrower and/or the California Subsidiary.

 
Section 5
Amendments
 
This Agreement may not be amended without the written consent of the parties
hereto.
 
Section 6
Governing Law; Consent to Jurisdiction
 
This Agreement shall be governed by the laws of the state of New York, without
regard to its conflict of laws rules. The Subsidiaries and the Borrower (i)
hereby irrevocably submit to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement and (ii)
hereby waive, and agree not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  The parties hereto
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Agreement shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party.
 
[signature page follows]
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 
Subsidiaries:


California Subsidiary:


VISTAGEN THERAPEUTICS, INC.


By: /s/ Shawn K. Singh                                                      
Chief Executive Officer


Maryland Subsidiary:


ARTEMIS NEUROSCIENCE, INC.


By: /s/ Shawn K. Singh                                                      
Chief Executive Officer


Borrower:


VISTAGEN THERAPEUTICS, INC.


By: /s/ Shawn K. Singh                                                      
Chief Executive Officer


Lender:


PLATINUM LONG TERM GROWTH VII LLC


By: /s/ Joan Janczewski                                                      
Its Duly Authorized Agent


 
-5-

--------------------------------------------------------------------------------

 
 
Schedule 3.2
Indebtedness of Subsidiaries


Indebtedness of California Subsidiary: see next page


Indebtedness of Maryland Subsidiary: none



 
-6-

--------------------------------------------------------------------------------

 
 
Schedule 3.3
IP Owned by the Subsidiaries


IP Owned by California Subsidiary:


Patents and Patent Applications


Country
Title
Application Number Filing Date
Publication Number Publication Date
Parent
Inventors /Assignees
Status
US
Toxicity Typing Using Liver Stem Cells
11/445,733 06/01/2006
8,143,009
03/27/12
2007/0111195 05/17/2007
09/881,526 06/14/2001
Inventor:
Snodgrass, H.R.
Assignee:
VistaGen Inc.
Issued
US
Toxicity Typing Using Liver Stem Cells
13/401,623
02/21/12
11/445,733 06/01/2006
 
Inventor:
Snodgrass, H.R.
Assignee:
VistaGen Inc.
Pending
US
Pancreatic Endocrine Progenitor Cells Derived From Pluripotent Stem Cells
12/464,005 05/11/2009
2009/0280096 11/12/2009
61/052,155 05/09/2008
61/061,070 06/12/2008
Inventor:
Kubo, A., Bonham, K, Stull, R. Snodgrass, H.R.
Pending



Trademarks and Trademark Applications


VISTAGEN                      US, Switzerland, Europe
VistaGen Therapeutics – use trademark, not registered, US



IP Owned by the Maryland Subsidiary: None